 United States Bankruptcy Court for the:

 EASTERN DISTRICT OF WISCONSIN

 Case number (if known)                                                     Chapter     11
                                                                                                                       X_J Check if this an
                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         .U19
If more sp•ce la nNded, attach • ..,,.,.. •hNt to this form. On the top of any additional pagn, write the debtor'• name and caae number (If known).
For more Information, a aeparate document, /nstrucUons for Bankruptcy Forms for Non-Individuals, la avallable.


1.   Debtor'• name                Greenpoint Tactical Income Fund LLC

2.   All other namn debtor
     uaed In the last a yurs
                                  DBA Greenpolnt
     Include any assumed          OBA Gntenpoint Fund
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  111 E. Kilbourne Ave., Fl 28
                                  MllwaukN, WI 53202-6633
                                  Number, StrNt, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  MIiwaukee                                                     Location of prlnclpal assets, If different from prlncipal
                                  County                                                        place of business

                                                                                                Number, Street. City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               � Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  0    Partnership (exduding LLP)
                                  CJ   Other. Specify:




Official Form 201                          Voluntary Petition for Non-lndlvlduals Filing for Bankruptcy                                            page 1
                                  Case 19-29613-gmh                 Doc 5        Filed 10/04/19             Page 1 of 4
Case 19-29613-gmh   Doc 5   Filed 10/04/19   Page 2 of 4
Case 19-29613-gmh   Doc 5   Filed 10/04/19   Page 3 of 4
Debtor    Greenpoint Tactical Income Fund LLC                                                      Case number (ifknown)
          N■me


- Requftt for Relief, Declaration, and Slgnaturee

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
          imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152. 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    repntHntatlve of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the infonnation in this petition and have a reasonable belief that the infonnation is true and correct.

                                 I deciare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      4 October, 2019
                                                  MM/DD/YYYY

                                                                                                         Chriatophar J. Nohl
                                                                                                         Printed name

                                 Title   Authorized Signatory




                             X     /s/ Michael P. Richman                                                         10/4/2019
18. Signature of attorney                                                                                 Date
                                 Signature of attorney for debtor                                                MM/D0/YYYY

                                 Michael P. Richman
                                 Printed name

                                 Steinhilber Swanson LLP
                                 Firm name

                                 122 West Washington Ave. Suite 850
                                 Madiaon, WI 53703-2732
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     608-630-8990                  Email address      mrlchmanOsteinhilberswaneon.com


                                 1105569WI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-lndlvlduala FIiing for Bankruptc1                                                     page4
                                Case 19-29613-gmh                   Doc 5         Filed 10/04/19                 Page 4 of 4
